Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, were found to be significantly more than the judicial exception, specifically the various interactions between the different devices, and the credential manager subsystem device not having access to the web contents but transmitting the web location identifier to be displayed on the client device as an overlay over the first transaction information in the user interface.
The prior art of record does not teach or suggest the claims as a whole, and specifically the limitations of the claims which were found to be distinguishing are: the web container storing the second transaction information being inaccessible to the credential manager subsystem device, but having access to the web location identifier, and transmitting the web location identifier to display the second transaction information as an overlay over the first transaction information in the user interface of the client device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/H.H.J./Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697